DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on June 8, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/8/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on June 8, 2020.  These drawings are accepted.

Claim Objections
6.	Claim 2 is objected to because of the following informalities:  
 	On lines 3-4 of claim 2, “the first predetermined voltage” should be changed to --a first predetermined voltage--.  



Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolt et al (US 2015/0311814).
	Regarding claim 1, Stolt et al discloses a power conversion device (i.e. circuit of Figure 1) comprising: 
 	a power converter cell (Fig. 1, circuit of line bridge 2, inverter 3, and capacitor 9) including: 
 	 	a first converter (Fig. 1, line bridge 2) configured to convert a first AC voltage (Fig. 1, voltage supplied to line bridge 2 via cables 19) into a first DC voltage (Fig. 1, DC intermediate circuit voltage UDC); 
 	 	a second converter (Fig. 1, inverter 3) configured to convert the first DC voltage (Fig. 1, DC intermediate circuit voltage UDC) into another voltage (Fig. 1, output voltage outputted from inverter 3); and 
 	 	a first capacitor (Fig. 1, capacitor 9) charged using the first DC voltage (Fig. 1, DC intermediate circuit voltage UDC); and 
 	a control circuit (Fig. 1, control circuit 11) configured to effect, while changing the operation state (i.e. via control signals to the transistors of line bridge 2 of Figure 1) of the first converter (Fig. 1, line bridge 2) in accordance with the first DC voltage (Fig. 1, DC intermediate circuit voltage UDC), charging the first capacitor (Fig. 1, capacitor 9) (i.e. transistors in line bridge 2 are switched to allow charging current to charge capacitor 9. See paragraphs [0038]-[0041]).
 	Regarding claim 2, Stolt et al further discloses wherein the control circuit (Fig. 1, control circuit 11) operates the second converter (Fig. 1, inverter 3) to make the first DC voltage (Fig. 1, DC intermediate circuit voltage UDC) closer to the first predetermined voltage (i.e. inverter 3 is used to control and convert a DC intermediate circuit voltage UDC to a load).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stolt et al (US 2015/0311814) in view of Akagi (US 2006/0233000).
   	Regarding claim 4, Stolt et al discloses a second converter (Fig. 1, inverter 3).
 	Stolt et al fails to explicitly disclose wherein the second converter is a converter configured to convert the first DC voltage into a second DC voltage.
(Fig. 1, circuit of second AC/DC converter 12, high frequency transformers 15, and third AC/DC converter 13) is a converter configured to convert a first DC voltage (Fig. 1, DC signal inputted to second AC/DC converter 12) into a second DC voltage (Fig. 1, DC signal outputted from third AC/DC converter 13).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Stolt et al, by including a second converter, as taught by Akagi, in order to obtain a circuit capable of powering a DC load. 

Allowable Subject Matter
11.	Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device, 
 	wherein the control circuit operates the second converter to make the first DC voltage closer to the first predetermined voltage under a condition that the first DC voltage is equal to or higher than a predetermined startup voltage lower than the first predetermined voltage.

Regarding claims 5-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	The power conversion device, 
 	wherein the power converter cell includes a second capacitor charged with the second DC voltage, the control circuit-32- controls the second converter to charge the second capacitor after the first DC voltage has reached a second predetermined voltage.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai et al (US 2016/0226427) deals with a motor drive using a capacitor, Jimichi et al (US 2015/0236603) deals with a power conversion device, Choi et al (US 2014/0062354) deals with a regenerative inverter device and inverter device using a power cell unit, Colombi et al (US 2013/0258725) deals with systems and methods for balancing ups source currents during unbalanced load transient conditions, and Iwashita et al (US 2009/0237016) deals with a motor controller.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838